Judgment, Supreme Court, Bronx County (David Stadtmauer, J), rendered December 3, 2002, convicting defendant, after a jury trial, of attempted murder in the second degree, -and sentencing him to a term of 20 years, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the verdict was based on legally sufficient evidence. We further find that *382the verdict was not against the weight of the evidence. The People disproved defendant’s justification defense beyond a reasonable doubt. Even assuming, without deciding, that the jury’s verdict acquitting defendant of first-degree attempted murder was not based on such factors as leniency and compromise (see People v Rayam, 94 NY2d 557 [2000]), but on the jury’s acceptance of defendant’s claim that he did not know that the persons he shot at were police officers, we conclude that the jury still had a rational basis for finding that the shooting was unjustified. In particular, the jury could have discredited other aspects of defendant’s testimony bearing on his justification defense (see People v Gaimari, 176 NY 84, 94 [1903]).
Defendant’s challenge to the criteria employed by the court in imposing sentence is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the record does not establish that defendant’s sentence was based on any improper criteria. We perceive no basis for reducing the sentence. Concur—Mazzarelli, J.P., Friedman, Williams, Gonzalez and Sweeny, JJ.